              Case 3:19-cv-05271-BHS Document 66 Filed 07/29/20 Page 1 of 1




 1

 2

 3                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 4
                                        AT TACOMA
 5
      TERRY LEE CALLENDRET,
 6                                                    No. 3:19-CV-5271-BHS-DWC
                                   Plaintiff,
 7           v.                                       ORDER ADOPTING REPORT AND
 8                                                    RECOMMENDATION
      T. THRASHER, et al.,
 9                                 Defendants.

10
            This matter comes before the Court on the Report and Recommendation (“R&R”)
11

12   of the Honorable David W. Christel, United States Magistrate Judge. Dkt. 64. The Court
13   having considered the R&R and the remaining record, and no objections having been
14
     filed, does hereby find and order as follows:
15
            (1)    The R&R is ADOPTED;
16

17          (2)    Defendants’ Motion for Summary Judgment, Dkt. 49, is GRANTED and
                   Plaintiff’s Motion for Summary Judgment, Dkt. 57, is DENIED. Plaintiff’s
18                 Eighth and Fourteenth Amendment claims are dismissed with prejudice and
19                 Plaintiff’s request for reinstatement of his good time and earned time
                   credits is dismissed without prejudice;
20
            (3)    Plaintiff’s IFP status is revoked on appeal; and
21

22          (3)    The Clerk shall enter JUDGMENT and close this case.

23          Dated this 29th day of July, 2020.
24

25

26
                                                 A
                                   BENJAMIN H. SETTLE
                                   United States District Judge
     ORDER ADOPTING REPORT AND RECOMMENDATION- 1
